Seevebs, J.
1. jtTBismction : supreme court:amount in controversy. — I. The petition states that the judgment was rendered in June, 1877, for one hundred dollars and costs. This action was commenced in June, 1878, and it is suggested,’by counsel for the appellee, this court has no jurisdiction because the amount in controversy does not exceed one hundred dollars, as shown by the pleadings. Code, § 3173.
The judgment bears interest from its date. It is quite evident, therefore, the amount in controversy exceeds one hundred dollars, as shown by the pleadings.
2. appeal: Ánai order. II. It is insisted no appeal lies, and it must, therefore, be dismissed. In support of this view Richards v. Burden, 31 Iowa, 305, and Jones v. C. & N. W. R. Co., 36 Iowa, 68 (72), are cited. These cases are not applicable. It is quite evident this is a final order made in a special proceeding affecting a substantial right therein. In such case an appeal lies. Code, § 3163.
III. The District Court must have found from the evidence that the allegations of fraud and irregularity were sustained. But there was no evidence tending to show that the plaintiff “had or had not a valid defence to the action in which the judgment was rendered,” as is expressly certified by the trial judge.
Contained in chapter 1, title 19 of the Code is section 3159, which provides that “the judgment shall not be vacated oh motion or petition until it is adjudged that there is a valid defence to the action in which the judgment is rendered.” In this statute there is no room for construction, and it has been so held in Miller v. Albaugh, 24 Iowa, 128; Russell v. Pottawattamie County, 29 Id., 256; and Brewer v. Holborn, 34 Id., 473.
Ee VERSED.'